Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the following communication: Amendment filed Jul. 18, 2022.  This Action is made Final. 
Claims 21, 23, 29-32, 35-38 and 41-46 are pending in the case.  Claims 21, 29, 31 and 35 are independent claims. 
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.  
Regarding Claims 21 and 31 - The applicant argues that “mouse buttons are used to activate virtual controls, buttons, etc., and a mouse button is not a physical button.”  The examiner respectfully disagrees.  A mouse button is clearly a physical button (“A mouse button is an electric switch on a computer mouse which can be pressed (“clicked”) to select or interact with an element of a graphical user interface. Mouse buttons are most commonly implemented as miniature snap-action switches (micro switches). The three-button scrollmouse has become the most commonly available design. ” - see e.g. https://en.wikipedia.org/wiki/Mouse_button).  Furthermore, the examiner notes that it is well-known in the art that a computer screen can have a physical on/off button.  A user can activate the physical button to turn off the screen, i.e. turn off the display.
Regarding Claims 29 and 35 - The applicant argues that “Golden does not suggest that the rule also is associated with the connection or disconnection of the first device.”  The examiner respectfully disagrees.  The first device corresponds to a display device.  (see para [37]-[39] – “the remote display device 140 is activated, may be initiated by action by the user of the computer 110. The initiating action may be depression of a keyboard button, such as a function key, or operation of a point-and-click device, such as a mouse. The computer 110 may run a background process to detect the action and to crossover in response.” – The remote display device can be a TV which comprising external speakers. The default rule can be associated with connection of the remote display device.).

Claim Objections
Claim 31 is objected to because of the following informalities: Claim 31 recites “
3Application No. 16/589,026Docket No.: 31730/21633-00C2 detecting activation of the physical button, the activation of the physical button causing[;].” Appropriate correction is required. 
	Claim 42 is objected to because of the following informalities: “The method of claim 42.” Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, 29, 30, 31, 32, 35, 36, 44 and 46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Golden et al. (hereinafter Golden) U.S. Patent Publication No. 2009/0235170.
With respect to independent claim 21, Golden teaches a method for continued audio playback of a media item, the method comprising: 
receiving, by a client device, a media item comprising a video component and an audio component (see e.g. para [31] [32]); presenting, by the client device, the video component and the audio component of the media item (see e.g. para [31] [32]); 
monitoring, by the client device, for activation of a physical button for generating a request to turn off a display of the client device (see e.g. para [37]-[39] – “The initiating action may be depression of a keyboard button, such as a function key, or operation of a point-and-click device, such as a mouse.” “a video-disable or audio-only button on the computer 110 can be utilized to enter an audio-only mode”); 
detecting, by the client device, activation of the physical button, the activation of the physical button causing playback of the video component of the media item to be suspended (see e.g. para [37]-[39]); 
identifying, by the client device, a user behavior associated with media item (see e.g. para [35]-[38] – “Alternatively, initiation of sharing mode can cause the computer 110 to generate a dialog box whereby the user can make an audio-only selection. That dialog box could be the same one that allows the user to choose the option to select just a portion of the local display screen to share, or it could be a separate dialog box. The audio-only mode could also be set-up as a default mode in a configuration accessible through the control panel in the Windows.RTM. operating system, for example.” “a setting can be configured in advance, such as through a suitable menu accessible in the control panel” The examiner notes that, based on the claim language, the user behavior is not associated with a specific media item.); 
determining, by the client device, that the user behavior and the activation of the physical button indicates the user wishes to hear the audio component of the media item and not watch the video component of the media item; responsive to the determination, playing, by the client device, the audio component of the media item while playback of the video component is suspended (see e.g. para [35]-[38]).
With respect to independent claim 29, Golden teaches a method, comprising: 
	receiving, by a client device, a media item comprising a video component and an audio component (see e.g. para [31][32]); presenting, by the client device, the video component and the audio component of the media item (see e.g. para [31][32]); 
identifying, by the client device, connection or disconnection of a first device comprising an external speaker, the connection or disconnection of the first device causing playback of the video component to be suspended (see e.g. para [33][38] – “initiation of sharing mode” correspond to the recited “connection.” The “connection” can be wireless connection.); 
identifying, by the client device, a user behavior occurring prior to the connection or disconnection of the first device (see e.g. para [38] – “a video-disable or audio-only button on the computer 110 can be utilized to enter an audio-only mode … The audio-only mode could also be set-up as a default mode in a configuration accessible through the control panel in the Windows.RTM.” –the default setting input corresponds to “prior” behavior.); 
determining, by the client device that a rule associated with the user behavior and the connection or disconnection of the first device is satisfied (see para [37]-[39] – “the remote display device 140 is activated, may be initiated by action by the user of the computer 110. The initiating action may be depression of a keyboard button, such as a function key, or operation of a point-and-click device, such as a mouse. The computer 110 may run a background process to detect the action and to crossover in response.” - The remote display device can be a TV which comprising external speakers.  The default rule can be associated with connection of the remote display device.); and responsive to the determination that the rule is satisfied, playing, by the client device, the audio component of the media item while playback of the video component is suspended (see e.g. para [38] – the rule correspond to the default rule set by user).

Claim 30 is rejected for its dependency from claim 21.  Claims 30 would be allowable if written in independent form. 
With respect to independent claim 31, the Golden teaches a non-transitory computer-readable storage medium storing instructions that, when executed by a processing device, cause the processing device to perform a method for continued audio playback of a media item, the method comprising: 
receiving the media item, wherein the media item comprises a video component and an audio component (see e.g. para [31] [32]); presenting the video component and the audio component of the media item (see e.g. para [31] [32]); 
monitoring for activation of a physical button for generating a request to turn off a display of the client device (see e.g. para [38] - “a video-disable or audio-only button on the computer 110 can be utilized to enter an audio-only mode.”)
detecting activation of the physical button (see e.g. para [38]), the activation of the physical button causing;
 identifying a user behavior associated with media item (see e.g. para [35]-[38] – “Alternatively, initiation of sharing mode can cause the computer 110 to generate a dialog box whereby the user can make an audio-only selection. That dialog box could be the same one that allows the user to choose the option to select just a portion of the local display screen to share, or it could be a separate dialog box. The audio-only mode could also be set-up as a default mode in a configuration accessible through the control panel in the Windows.RTM. operating system, for example.” “a setting can be configured in advance, such as through a suitable menu accessible in the control panel” The examiner notes that, based on the claim language, the user behavior is not associated with a specific media item.); 
determining that the user behavior and the activation of the physical button indicates the user wishes to hear the audio component of the media item and not watch the video component of the media item; and responsive to the determination, playing the audio component of the media item while playback of the video component is suspended (see e.g. para [35]-[38]).
Claim 32 is rejected for its dependency from claim 31.  Claims 32 would be allowable if written in independent form. 
Claim 35 is rejected for the similar reasons discussed above with respect to claim 29. 
Claim 36 is rejected for its dependency from claim 35.  Claim 36 would be allowable if written in independent form. 
With respect to independent claim 44, the Golden teaches the user behavior occurs prior to the activation of the physical button (see e.g. para [38] – “a video-disable or audio-only button on the computer 110 can be utilized to enter an audio-only mode … The audio-only mode could also be set-up as a default mode in a configuration accessible through the control panel in the Windows.RTM.” –the default setting input corresponds to “prior” behavior.).
Claim 46 is rejected for the similar reasons discussed above with respect to claim 43.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 41, 42, 43, 45 are rejected under 35 U.S.C. 103 as being unpatentable over Golden in view of Yeung (hereinafter Yeung) U.S. Patent Publication No. 2013/0209065.

With respect to dependent claim 41, the Golden does not expressly show identifying the user behavior includes receiving background playback references specified by a user.  However, Yeung teaches similar feature  (see e.g. para [15][32]-[35] – “Video/audio switching plug-in 130 may be pre-installed or downloaded to computing device 95. The computing device 95 may also include a set-up control via which the functionality of video/audio switching plug-in 130 may be enabled/disabled.”.  
Both Golden and Katano are directed to.  Accordingly, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention having Golden and Yeung in front of them to modify the system of Golden to include the above feature.  The motivation to combine Golden and Yeung comes from Yeung.  Yeung discloses the motivation to allow user to specify audio/video play preferences during suspended state so that user experience can be improved (see e.g. para[15]-[19]).
With respect to dependent claim 42, the modified Golden teaches receiving the background playback references includes receiving a rule to continue playing an audio component of the media item when a media viewer player presenting the video component and the audio component of the media item is sent to a background of the client device (see e.g. Yeung para [32]-[35] – “Video/audio switching plug-in 130 may be pre-installed or downloaded to computing device 95. The computing device 95 may also include a set-up control via which the functionality of video/audio switching plug-in 130 may be enabled/disabled.”)
With respect to dependent claim 43, the modified Golden teaches the user behavior includes indication of background playback preferences occurring prior to the activation of the physical button (see e.g. Yeung para [15]-[19] [32]-[38] – “Video/audio switching plug-in 130 may be pre-installed or downloaded to computing device 95. The computing device 95 may also include a set-up control via which the functionality of video/audio switching plug-in 130 may be enabled/disabled.” The motivation to combine Yeung and Golden is discussed above with respect to claim 41).  

Claim 45 is rejected for the similar reasons discussed above with respect to claim 43.

Claims 23, 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Golden in view of Willis et al. (hereinafter Willis) U.S. Patent Pub. No. 2013/031162.
With respect to dependent claim 23, Golden does not expressly show the user behavior includes an activation of a virtual button.  However, Golden is directed to computer device in general. Golden expressly states that user can press a button to disable video (see e.g. para [38]).  Furthermore, Willis teaches touch screen computing device (see e.g. para [85]).  Both Golden and Willis are directed to computing device media playback control methods (see e.g. Willis para [3]-[6]).  Accordingly, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention having Golden and Willis in front of them to modify the system of Golden to include the above feature.  The motivation to combine Golden and Willis comes from Willis.  Willis discloses the motivation to provide touch screen for user to enter command (see para [85]).
With respect to independent claim 37, Golden does not expressly indicate that the user behavior includes an activation of a virtual button.  However, Golden expressly states that user can press a button to disable video (see e.g. para [38]). Furthermore, Willis teaches touch screen computing device (see e.g. para [85]).  Both Golden and Willis are directed to computing device media playback control methods (see e.g. Willis para [3]-[6]).  Accordingly, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention having Golden and Willis in front of them to modify the system of Golden to include the above feature.  The motivation to combine Golden and Willis comes from Willis.  Willis discloses the motivation to provide touch screen for user to enter command (see para [85]).
With respect to dependent claim 38, Golden teaches the activation of the physical button causes a display of the processing device to turn off (see e.g. Golden para [38] – audio-only mode mean display is off).

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also  Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005);  Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEIYONG WENG whose telephone number is (571)270-1660.  The examiner can normally be reached on Mon.-Fri.  8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Renee Chavez, can be reached on (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/PEI YONG WENG/Primary Examiner, Art Unit 2179